Exhibit 10.6
Execution Version


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




AMENDMENT NO. 4 TO SERVICING AGREEMENT


THIS AMENDMENT NO. 4 TO SERVICING AGREEMENT (this “Amendment”) is made as of
June 29, 2018 by and between GreenSky, LLC, a Georgia limited liability company
(“Servicer”), and Fifth Third Bank, an Ohio-chartered, FDIC-insured bank
(“Lender”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Servicing Agreement (as defined
herein).
WITNESSETH:
WHEREAS, Lender and Servicer have previously entered into that certain Servicing
Agreement dated as of August 25, 2016, as amended (the “Servicing Agreement”);
WHEREAS, concurrent with the execution hereof, Lender, Servicer and [*****] have
entered into that certain Purchase and Sale Agreement (the “Purchase and Sale
Agreement”), dated as of the date hereof, pursuant to which Lender is acquiring
a group of loans having an aggregate principal amount as specified therein
(collectively, the “June 2018 Acquired Loans”), and pursuant to which Lender and
Servicer have agreed to treat the loans comprising the June 2018 Acquired Loans
as if such loans were originally originated under the Loan Origination Agreement
and serviced at all times under the Servicing Agreement, except as set forth
therein and as otherwise set forth in this Amendment; and
WHEREAS, in connection with the Purchase and Sale Agreement, Lender and Service
desire to modify certain terms of the Servicing Agreement as set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:
1.    The Servicing Agreement is hereby amended as follows:
a.    The following is hereby inserted in Section 1.01 of the Servicing
Agreement, in alphabetical order:


““June 2018 Acquired Loans” shall mean the “Loans” as defined in that certain
Purchase and Sale Agreement between Lender, Servicer and [*****] dated as of
June 29, 2018, which were acquired by Lender pursuant thereto.”


b.    The following is hereby inserted in Section 1.01 of the Servicing
Agreement, in alphabetical order:


““Charged-Off June 2018 Acquired Loans” shall mean the 2018 Acquired Loans that
were identified to Lender as a “Charged-Off Loan” in Appendix B to that certain
Purchase and Sale Agreement between Lender, Servicer and [*****] dated as of
June 29, 2018.”




1



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




c.    Section 3.01(b) of the Servicing Agreement is hereby amended by deleting
Section 3.01(b)(vi) and substituting the following in lieu thereof:


“(vi)     [*****].”


d.    Section 3.01 of the Servicing Agreement is hereby amended by adding the
following as a new Section 3.01(f) immediately after Section 3.01(e):


“(f)    [*****].”


e.    The first sentence of Section 3.01(d) of the Servicing Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:


“[*****].”


c.    Section 3.01(d)(iv) of the Servicing Agreement is hereby amended by
deleting the definition of “[*****]” therein and substituting the following in
lieu thereof:


“[*****].”


d.    Section 3.02 of the Servicing Agreement is hereby amended by adding the
following to the end of the definition of “[*****]” therein (immediately prior
to the definition of “[*****]”):


“[*****].”


2.    Except as expressly amended hereby, the Servicing Agreement shall remain
in full force and effect.
3.    This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SERVICER:


GREENSKY, LLC




By:     /s/ Robert Partlow            
Name:    Robert Partlow
Title:    Chief Financial Officer




    






LENDER:


FIFTH THIRD BANK




By:     /s/ Ben Hoffman            
Name:    Ben Hoffman
Title:    Senior Vice President




By:     /s/ Richard Stein            
Name:    Richard Stein
Title:    Executive Vice President






2

